

EXHBIT 10.82


April 8, 2015
Brian Boruff
240 Ball Mountain Lane
Gatlinburg, TN 37738


Dear Brian,
I am very pleased to offer you the position of President, Enterprise Customer
Business Unit for Blackbaud Inc., based in Charleston, SC. We are excited about
you joining our executive leadership team and look forward to you starting on
May 4, 2015, reporting to Mike Gianoni, CEO
Your compensation will consist of the following components:
▪
Base salary of $410,000 annually which will be paid on a semi-monthly basis.



▪
You are eligible to participate in the 2015 Corporate Incentive Plan with a
target bonus opportunity of 65% of your earned salary. Participation in the plan
is subject to the terms and conditions outlined in the plan document. This is an
annual plan and upon your arrival specifics of the bonus plan will be
communicated to you. Your participation will be pro-rated in 2015.

▪
You will receive an initial stock grant in the amount of $1,000,000 granted in
the next open window following your start date. The grant will consist of 50%
Restricted Shares that will vest equally over 4 years and 50% performance based
RSUs. Details on the performance based RSUs will be provided to you along with
the grant notice. The amount of the shares and RSUs will be determined by
dividing the $1,000,000 by the 30-day average price of Blackbaud stock. A copy
of the Blackbaud Equity Plan will also be provided to you.



▪
You will receive a sign-on bonus in the amount of $50,000. This bonus, which
will be paid on your first paycheck, is subject to all normal payroll taxes and
will require that you sign the enclosed repayment agreement in the event you
leave Blackbaud within the first year.



▪
Blackbaud will cover the cost of the move of household goods, through our
selected vendor from your Myrtle Beach, SC home to Charleston, South Carolina up
to $12,000. It is important to note that your relocation benefits will expire 1
year from your date of hire. We require that you sign the repayment agreement in
the event you leave Blackbaud within the first year. Please contact Blackbaud’s
Talent Acquisition Coordinator, Rabia Baig, to begin the process of scheduling
your move by calling 512-652-7962 or emailing her at Rabia.Baig@blackbaud.com

◦
Additionally, Blackbaud will cover the costs of one moving trip for you and your
immediate family to relocate to the Charleston, SC area.  This coverage includes
reasonable transportation, hotel expenses and other relevant expenses.   A
portion of









--------------------------------------------------------------------------------




this moving trip will be subject to appropriate taxation in accordance with the
Blackbaud Relocation Policy.
▪
Additionally, we will provide up to two months of temporary housing, with a
maximum of $3,000 per month. Please be aware that housing allowances of any kind
are now considered taxable income by the IRS.  Blackbaud is required to reflect
this payment in your semi-monthly pay and it will subject to all normal payroll
taxes. 

▪
Blackbaud will reimburse you for the costs of one house hunting trip for you and
your spouse from Myrtle Beach, SC to Charleston, SC in accordance with
Blackbaud’s Travel Policy. This includes economy class airfare, local
transportation, hotel expenses, and normal and reasonable meal expenses. Please
be aware that Blackbaud is required to reflect this payment in your semi-monthly
pay and it will subject to all normal payroll taxes.

▪
You will be eligible for the full range of standard benefits offered to all
Blackbaud employees, including medical, dental, life, and 401(k) with benefits
effective on your date of hire. A complete explanation of our benefits program
will be provided to you during New Employee Orientation.



This offer is contingent upon successful completion of all background and
reference checks, and execution of the enclosed employment agreement, which
includes, among other things, a non-compete and a non-solicitation covenant.
We expect that you will play an important role in our success, and we are eager
for you to join us. Please call me at 843.654.3524 if you have any questions
about these documents or any other aspect of this employment offer.
Sincerely,
/s/ John Mistretta
John Mistretta
EVP of Human Resources


Obtaining proprietary information by inducing disclosures by past or present
employees of other companies is prohibited by Blackbaud’s Code of Conduct.  I
confirm that I have not disclosed any confidential information to Blackbaud in
violation of any non-disclosure or confidentiality agreement with a previous
employer during the interview process.










--------------------------------------------------------------------------------




Please signify acceptance of this offer by signing and returning the offer
letter and employment agreement (All pages) by Wednesday, April 15, 2015 to
Peggy Frazier either via scan/email or faxing to our secure HR fax line at
843-216-6101. Please be aware that you cannot be put into the payroll system
until this information has been returned to the payroll department.




I accept the terms and conditions of this offer letter as stated above.
 
 
 
 
 
 
 
 
 
 
 
4-8-15
 
/s/ Brian E. Boruff
 
 
 
 
 
 
 
Date
 
Brian Boruff
 







































--------------------------------------------------------------------------------




Blackbaud, Inc.
Relocation Repayment Agreement


In conjunction with your offer of employment, Blackbaud has agreed to cover the
following “Relocation Expenses”:
▪
Blackbaud will cover the cost of the move of household goods, through our
selected vendor, from your Myrtle Beach, SC home to Charleston, South Carolina
up to $12,000. It is important to note that your relocation benefits will expire
1 year from your date of hire. We require that you sign the repayment agreement
in the event you leave Blackbaud within the first year.

o
Additionally, Blackbaud will cover the costs of one moving trip for you and your
immediate family to relocate to the Charleston, SC area.  This coverage includes
reasonable transportation, hotel expenses and other relevant expenses.   A
portion of this moving trip will be subject to appropriate taxation in
accordance with the Blackbaud Relocation Policy.

▪
You will receive a sign-on bonus in the amount of $50,000. This bonus, which
will be paid on your first paycheck, is subject to all normal payroll taxes and
will require that you sign the enclosed repayment agreement in the event you
leave Blackbaud within the first year.



▪
Additionally, we will provide up to two months of temporary housing, with a
maximum of $3,000 per month. Please be aware that housing allowances of any kind
are now considered taxable income by the IRS.  Blackbaud is required to reflect
this payment in your semi-monthly pay and it will subject to all normal payroll
taxes. 

▪
Blackbaud will reimburse you for the costs of one house hunting trip for you and
your spouse from Myrtle Beach, South Carolina to Charleston, SC in accordance
with Blackbaud’s Travel Policy. This includes local transportation, hotel
expenses, and normal and reasonable meal expenses. Please be aware that
Blackbaud is required to reflect this payment in your semi-monthly pay and it
will subject to all normal payroll taxes.

In consideration of your continued employment with Blackbaud and our agreement
to pay for your relocation, you agree to pay back all Relocation Expenses, in
the following circumstances:
1.
You fail, for any reason under your control, to begin your employment with
Blackbaud as agreed;

2.
Within 12 months of relocation, you are discharged by Blackbaud for cause; or

3.
Within 12 months of relocation, you terminate your employment with Blackbaud
voluntarily.













--------------------------------------------------------------------------------




You authorize the company to deduct any repayments from money, including wages,
due to you. If, at the time of termination, money due is insufficient to satisfy
the total expenses to be repaid, you agree to sign a promissory note for
repayment of the balance. The promissory note, with interest computed at the
current prime rate plus two (2) percentage points per annum, is payable in
twelve (12) equal monthly installments. The first installment is due and payable
thirty (30) days following the date of termination. The promissory note may be
paid in full within thirty (30) days without interest.
Accepted By:    
 
/s/ Brian E. Boruff
 
/s/ Peggy Frazier
 
 
Brian Boruff
 
Human Resources
 
 
 
 
 
 
 
5-5-15
 
5-5-15
 
 
Date
 
Date
 



